Citation Nr: 1208752	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  03-25 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as secondary to the service-connected status-post left knee arthroplasty.

2.  Entitlement to service connection for a back disability, claimed as secondary to the service-connected status-post left knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active military service from January 1962 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO, determined that the Veteran presented new and material evidence sufficient to reopen his previously denied claims for service connection for a right knee disability and a back disability, as secondary to the service-connected status post left knee arthroplasty; however, each claim was denied on the merits.

In October 2007, the Veteran presented testimony before the Board in a videoconference hearing.  The transcript has been associated with the claims folder.  

The claims were previously before the Board in January 2008 and January 2010.  In the January 2008 decision, the Board reopened and remanded the Veteran's right knee and back disability claims.  In January 2010, the Board again remanded the claims for additional development.

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Right knee osteoarthritis, status-post right above the knee amputation, was caused by service-connected status-post left knee arthroplasty.


CONCLUSION OF LAW

Right knee osteoarthritis, status-post right above the knee amputation, was incurred as a result of the Veteran's service-connected status-post left knee arthroplasty.  38 U.S.C.A. §§ 1131; 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board has granted service connection for right knee osteoarthritis, status-post right above the knee amputation.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2006).

Service connection for certain chronic disorders, such as arthritis, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran asserts that his right knee disability is caused by his service-connected left knee disability as result of his altered gait.

After a careful review of the evidence of record, the Board finds that service connection is warranted for right knee osteoarthritis, status-post right above the knee amputation.

Service treatment records are silent for any treatment or complaints relating to his claimed disabilities.  Separation examination found that his lower extremities were normal and he only reported that he had surgery on his left knee in his report of medical history at separation.  

Post-service records contain a letter from the Veteran's private physician dated June 1989 that states that the Veteran's right knee was beginning to give him difficulty "as well as he 'favors the left knee'."  The Veteran was afforded a VA examination in March 1991.  At that time, he reported having surgery in 1975 to remove the cartilage in his right knee after it locked up.  X-rays revealed that both knees had mild degenerative spurring at the tibial spines and patella on both sides.  The examiner stated that there appeared to be no relationship between the left knee injury and right knee injury.  During a July 1997 VA examination for the left knee, the Veteran reported that he had been wearing a brace on the right knee for the last three years or so.  In an October 2002 VA examination, the Veteran was diagnosed as having a postoperative right knee injury, status-post right total knee replacement secondary to end stage osteoarthritis per medical records.  The examiner opined that the Veteran's right knee represented a possibility as being due to his left knee, but were speculative in nature and did not rise to the level of reasonable medical certainty or even as likely as not.  

The Veteran received both VA and private treatment in September 2004.  The VA physician stated that the Veteran's right knee degenerative joint disease was probably a result of favoring it secondary to his left knee condition.  The private physician stated that the Veteran's right knee arthrosis was due to overuse reaction from the left knee condition.  

During a November 2004 VA examination, the Veteran was diagnosed as having status-post bilateral knee replacement with residuals.  The examiner opined that it was less likely as not that his right knee problems were a result of his service-connected left knee condition and surgery in 1962.  The examiner explained that there were no documented complaints of any left knee pain until 1988.  She also found the private physician's opinion speculative as there was a 24 year interval.  

In an October 2010 VA examination, the Veteran was diagnosed as having right knee osteoarthritis, status-post right above the knee amputation.  The examiner opined that the right knee disability was not caused by or a result of service as there was no right knee condition on separation and no documented care of his right knee condition until the injury to the right knee in 1975 (about 12 years after service).  The examiner also noted that there was no indication that he had osteoarthritis manifested within one year of separation.  The examiner also opined that the preponderance of the medical evidence did not support that the service-connected status-post left knee arthroplasty caused or aggravated beyond natural progression the right knee condition.  

Given the evidence set forth above, the Board finds that service connection is warranted for the Veteran's right knee osteoarthritis, status-post right above the knee amputation, secondary to service-connected status-post left knee arthroplasty.  The Board recognizes that the record contains several negative VA opinions regarding the claim of service connection.  The Board, however, does not find these opinions persuasive.  The March 1991 opinion merely considered whether there was a relationship between the left knee injury and the right knee injury.  The examiner did not consider whether the left knee disability caused or aggravated the right knee disability.  The October 2002 and November 2004 opinions only considered whether the right knee disability was caused by the left knee disability, but did not consider aggravation and did not provide adequate rationale for the opinions provided such that the Board could consider and weigh it against other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The October 2010 opinion likewise did not offer any clear support for the conclusion reached regarding whether the Veteran's right knee disability was caused or aggravated by his left knee disability such that the Board could consider and weigh it against other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Therefore, the examiners' opinions are not persuasive and do not preclude a grant of service connection in this case.

On the other hand, the September 2004 treatment records contain statements from the Veteran's treating VA and private physicians supporting his claim that his right knee disability was caused by his left knee disability as a result of favoring and overuse.  These statements were provided by physicians who were familiar with the Veteran's specific case as they treated him for his bilateral knee conditions.  In addition, June 1989 private treatment support these opinions stating that the Veteran's right knee was giving him difficulty as he favored his left knee.  Although the record shows that the Veteran injured his right knee in 1975, it is unclear if this occurred as a result of his left knee disability.  Nevertheless, the record does demonstrate that the Veteran's left knee disability has negatively impacted his right knee disability.  As such, the Board places greater weight on September 2004 opinions than the VA examination opinions and finds that service connection is warranted for right knee osteoarthritis, status-post right above the knee amputation, as secondary to service-connected status-post left knee arthroplasty.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  


ORDER

Right knee osteoarthritis, status-post right above the knee amputation, secondary to service-connected status-post left knee arthroplasty, is granted.

REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In January 2010, the Board remanded the claim for service connection for a back disability to the RO in order to obtain a VA examination with opinions as to whether the Veteran's currently diagnosed back disability had its onset in service or within one year of service or was caused or aggravated by the service-connected status post left knee arthroplasty.  The examiner was requested to provide complete rationale for the opinions expressed.  The Veteran was afforded an examination in October 2010; however, the examiner only provided the requested opinions and provided no rationale for those conclusions.  The Board also notes that as service connection was granted for the right knee, the an opinion is necessary for service connection for the back disability as secondary to service-connected right knee osteoarthritis, status-post right above the knee amputation.

Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

As a remand is necessary in this case, any additional VA treatment records should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his back disability.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file for consideration all VA or other records concerning any evaluation or treatment the Veteran has received for his back disability.  All efforts to obtain all identified records should be documented.  If, after sufficient attempts, it is determined identified records do not exist or that further attempts to obtain them would be futile, then also make an express declaration of this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

3.  After obtaining all additional treatment records, schedule the Veteran for a VA examination.  The claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not that the Veteran has a back disability that had its onset during his active service or is otherwise etiologically related to his active service.  

If the examiner determines that a back disability is not directly related to the Veteran's active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that a back disability was caused or aggravated as a consequence of the Veteran's service-connected status-post left knee arthroplasty and right knee osteoarthritis, status-post right above the knee amputation, to include the aggregate impact of both of those conditions.

The examiner should prepare a legible report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

4.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


